PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,350,156
Issue Date: January 8, 2013
Application No. 13/180,387
Filing or 371(c) Date: July 11, 2011
Attorney Docket No. GOW-002
Title: NAIL DEFLECTOR 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed March 8, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5 years, and 11.5 years, from the date of issuance. A petition may be filed to accept unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid.

The patent issued on January 8, 2013. The second maintenance fee could have been paid from January 8, 2020 through July 8, 2020, or with a small surcharge during the period from July 9, 2020 through July 8, 2021. Accordingly the patent expired July 8, 2021 at midnight.

A petition to accept the unintentionally delayed payment of a maintenance fee under 37 U.S.C. § 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).1 This petition lacks item (1) above.

With respect to item (1), the statement of unintentional delay is considered not to be a proper statement. In this regard, the petition and statement of unintentional delay have been deemed improper because they have not been properly signed by the inventor or applicant.

The statement of unintentional delay is not acceptable.  In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states: 

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by: 

(1) A patent practitioner of record appointed in compliance with § 1.32(b);
 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; 

(3) All of the applicants (§ 1.42).  Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

More specifically, 37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

An unsigned amendment (petition) or one not properly signed by a person having authority to prosecute the application is not entered. This applies, for instance, where the amendment (petition) is unsigned by applicant.  

Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition signed by all the applicants, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A copy of this decision is being mailed to the address give on the petition; however, the Office will mail all future correspondence solely to the address of record.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. Extension of this two-month time limit under 37 CFR 1.136(a) can be permitted. This is not a final agency action within the meaning of 5 U.S.C. § 704.



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions


cc:	PHILLIP H. GOWDER
	142 SEASIDE ST
	SANTA CRUZ, CA  95060




    
        
            
        
            
    

    
        1 Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.  See changes to Patent Law Treaties Implementation Act, which took effect on December 18, 2013.
        
        2 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)